 

Ome ee
en ee - . ~  )  , )

21

 

ms 2.1 /-cr-00253-LRH- DJA Document 66. Filed 08/05/20°;Page 1 at I

UNITED STATES DISTRICT CO
DISTRICT OF NEVADA
LAS VEGAS

   

UNITED STATES OF AMERICA, Case No. 2:17-cr-00253-LRH-DJA

WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING

THOMAS DIREAUX,
Defendant.

 

 

o- eo 4 DA A B&B WwW NOS

 

I , that I have a right to appear in person in court at the hearing regarding
revocation of supervised release proceeding in this case scheduled for May 5, 2020. have been
advised of the nature of this proceeding and my right to appear in person at this procecding. I
have been informed that I may appear by video teleconference, or telephone conference if video
conference is not reasonably available, in light of the spread of the COVID-19 virus in the
District of Nevada and in order to protect my health and safety, as well as those of the attomeys,
the court and court sft. ape

Un erstanding my right to appear in person at this proceeding, I knowingly ‘and
voluntarily waive my right to appear at this proceeding in person, and I consent to appear by

video teleconference or by telephone conference where the video teleconference is not

reasonably available. I consulted with my attorney prior to deciding to waive my right to appear
in person a this proceeding.

 

 

 

 

 

 
